1    HUNTER PYLE, SBN 191125
     TANYA P. TAMBLING, SBN 262979
2    HUNTER PYLE LAW
     428 Thirteenth Street, 11th Floor
3    Oakland, California 94612
     Telephone: (510) 444-4400
4    Facsimile: (510) 444-4410
     hunter@hunterpylelaw.com, ttambling@hunterpylelaw.com
5
     ALEX G. TOVARIAN, SBN 264547
6    LAW OFFICES OF ALEKSEY G. TOVARIAN
     50 California Street, Ste. 3325
7    San Francisco, CA 94111
     Telephone: (415) 984-9990
8    Facsimile: (415) 520-5830
     tovarianlaw@gmail.com
9
     Attorneys for Plaintiff
10
     BARBARA PERRY
11
     MICHAEL HOOD, SBN 71258
     ERIN W. KENDRELLA, SBN 273504
12
     JACKSON LEWIS P.C.
     200 Spectrum Center Drive, Suite 500
13
     Irvine, CA 92618
     Telephone: (949) 885-1360
14
     Facsimile: (949) 885-1380
     michael.hood@jacksonlewis.com; erin.kendrella@jacksonlewis.com
15
     Attorneys for Defendant
16
     PERDUE FOODS, LLC DBA COLEMAN NATURAL FOODS
     (erroneously sued as Coleman Natural Foods, LLC)
17

18                             UNITED STATES DISTRICT COURT
19
                           NORTHERN DISTRICT OF CALIFORNIA
20
     BARBARA PERRY,                           Case No.: 3:17-cv-03502-JST
21
                  Plaintiff,                  JOINT STIPULATION FOR
22                                            DEFENDANT’S TELEPHONIC
           vs.                                APPEARANCE AT OCTOBER 17,
23                                            2018 CASE MANAGEMENT
     PERDUE FOODS, LLC, and COLEMAN           CONFERENCE
24   NATURAL FOODS, LLC,
                                              Complaint filed: June 16, 2017
25                Defendants.                 Trial Date:      June 10, 2019
                                              Judge:           Honorable Jon S. Tigar

                              PERRY v. PERDUE FOODS, LLC, et al.
                    JOINT STIPULATION FOR TELEPHONIC APPEARANCE AT
                     OCTOBER 17, 2018 CASE MANAGEMENT CONFERENCE
                                            -1-
1    TO THE HONORABLE COURT, ALL PARTIES AND THEIR COUNSEL OF
2    RECORD:
3          Pursuant to the Honorable Judge Tigar’s Standing Orders, Plaintiff Barbara Perry
4    (“Plaintiff”) and Defendant Perdue Foods LLC (“Defendant”) (collectively, the
5    “Parties”), stipulate and seek leave for defense counsel to appear telephonically at the
6    October 17, 2018 Case Management Conference as follows:
7          1.     Counsel for Defendant is located in Orange County, California.
8          2.     Counsel for Defendant has appeared in person for all prior Case
9    Management Conferences and Settlement Conferences. This is the first request to appear
10   telephonically.
11         3.     Lead trial counsel for Defendant, Mike Hood, is on vacation for two weeks
12   with his family in Spain and in unavailable to attend the Case Management Conference in
13   person.    He returns on October 22, 2018.        Further, he is unavailable to appear
14   telephonically and, thus, Defendant’s respectfully request that the handling associate,
15   Erin Kendrella, be permitted to appear telephonically on behalf of Defendant. Ms.
16   Kendrella is well versed in this matter and will be able to answer any factual and
17   scheduling questions.
18         4.     Pursuant to the Court’s Standing Orders, Counsel showing good cause may
19   file a stipulation for telephone appearance at least seven calendar days prior to the Case
20   Management Conference. Good cause exists as lead trial counsel is traveling
21   internationally and is unavailable, but Ms. Kendrella will be able to discuss the case and
22   answer any questions.
23         5.     There are currently no motions on calendar and trial was recently continued
24   to June 10, 2019.
25   ///

                             PERRY v. PERDUE FOODS, LLC, et al.
                   JOINT STIPULATION FOR TELEPHONIC APPEARANCE AT
                    OCTOBER 17, 2018 CASE MANAGEMENT CONFERENCE
                                           -2-
1             6.       Counsel for the Parties conferred on October 9 and 10, 2018, and have
2    agreed and stipulated that Ms. Kendrella can appear at the Case Management Conference
3    telephonically.
4             Respectfully submitted,
5
                                         By: /s/ Tanya Tambling _
6                                               Tanya Tambling
7                                              Attorneys for Plaintiff
                                               BARBARA PERRY
8

9

10                                       By:   /s/ Erin W. Kendrella
                                               Michael A. Hood
11                                             Erin W. Kendrella
12
                                               Attorneys for Defendant
13                                             PERDUE FOODS, LLC dba Coleman Natural
                                               Foods (erroneously named as Coleman Natural
14                                             Foods, LLC)

15
     IT IS SO ORDERED.
16

17
                    11 2018
     Dated: October __,                        _____________________________________
18                                             Hon. Jon S. Tigar
                                               United States District Judge
19

20

21

22   4842-4650-9176, v. 1

23

24

25


                                      PERRY v. PERDUE FOODS, LLC, et al.
                            JOINT STIPULATION FOR TELEPHONIC APPEARANCE AT
                             OCTOBER 17, 2018 CASE MANAGEMENT CONFERENCE
                                                    -3-
